Citation Nr: 1439737	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  06-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for status post meniscal repair and partial meniscectomy of the right knee.

4.  Entitlement to an effective date prior to January 26, 2004, for a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. These claims were most recently remanded by the Board in December 2013 for further evidentiary development.


REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

The Veteran's claims were remanded most recently in December 2013 so that VA could provide the Veteran with a VA examination for his service-connected bilateral knee conditions by an orthopedic specialist as directed by prior remands. It appears that the most recent examination was scheduled in March 2014, to which the Veteran failed to report. In correspondence received in April 2014, in response to the supplemental statement of the case, the Veteran reported that he repeatedly called prior to the examination to let someone know that he would be unable to attend and needed to reschedule the examination. He indicated that his father was very ill and had been hospitalized around the time of the scheduled examination, and that he was thus unable to attend the examination at the scheduled time. He again expressed his interest in rescheduling another VA examination. Inasmuch as there is evidence of good cause for the failure to report for the VA examination, additional efforts to schedule new examination are warranted. See 38 C.F.R. § 3.655 (2013).

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. In addition, Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, provides that a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint. 

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination. See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).

In this case, the Board notes that the Veteran and his wife have repeatedly challenged the adequacy of the VA examinations provided to date. The Board agrees and consequently finds that further examination is necessary to assess the full extent and nature of all symptomatology the Veteran experiences due to his service-connected chondromalacia and degenerative joint disease of the left knee and status post meniscal repair and partial meniscectomy of the right knee. It is thus essential to obtain examination of the Veteran's knees addressing the full extent of any limitation of both flexion and extension of each knee, as well as any other symptomatology (including, but not limited to instability or subluxation) present in either the right or left knee.

The VA examiner must conduct range-of-motion testing of the Veteran's knees, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in each joint due to repetitive motion. The examiner must identify, in the context of these findings, at what point pain begins and must discuss the presence and extent of the Veteran's current functional impairment due to his service-connected chondromalacia and degenerative joint disease of the left knee and status post meniscal repair and partial meniscectomy of the right knee. In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the disabilities. See 38 U.S.C.A. § 5103A.

Regarding the claim of entitlement to an earlier effective date for TDIU, in the November 2004 rating decision on appeal, the RO awarded entitlement to TDIU effective January 26, 2004, based on the Veteran meeting the percentage requirements for a TDIU rating on that date. See 38 C.F.R. §§ 4.16(a), 4.25 (2013). At that time, the Veteran was service-connected for major depressive disorder associated with chondromalacia status post left knee injury, rated as 30 percent disabling, effective January 26, 2004; left knee chondromalacia, rated as 20 percent disabling, effective September 17, 1993; left knee degenerative joint disease, rated as 10 percent disabling from August 7, 2000; right knee status post meniscal repair and partial meniscectomy, rated as 20 percent disabling from March 20, 2003; and chronic skin rash of the lower extremities, rated as 10 percent disabling from March 20, 2003. He was assigned a combined 70 percent disability rating effective January 26, 2004. The Veteran expressed disagreement with the effective date assigned for entitlement to TDIU. Specifically, the Veteran has requested an effective date back to when he filed the increased rating claim in August 2000. At the time of the August 7, 2000, claim, the Veteran argued that he was entitled to an increase in his disability rating due to the fact that he was no longer able to get or keep a job in his field due to his knees. Prior to January 26, 2004, the combined evaluation for compensation was 30 percent disabling from August 7, 2000, and 50 percent disabling from March 20, 2003.

Consequently, prior to January 26, 2004, the Veteran's combined service-connected rating was less than 70 percent. See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2013). Therefore, prior to January 26, 2004, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

The Board notes that as mentioned in prior remands, the current increased rating claims for the Veteran's bilateral knee disabilities are inextricably intertwined with the question of entitlement to TDIU, and the increased rating issues must be addressed prior to determining whether the Veteran is entitled to TDIU. However, the Board also notes that the Veteran also appears to be seeking an earlier effective date for a TDIU rating on an extraschedular basis prior to January 26, 2004, and this matter must also be addressed after the intertwined issues are adjudicated.

With regard to an extraschedular rating, even if the ratings for the service-connected disabilities do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU rating may nonetheless be assigned if it is shown that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. In such a case, the RO should submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b) (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must schedule the Veteran for a VA orthopedic examination by a physician who is a Board-certified orthopedic specialist. (A general practitioner, internist, or any other physician who is not an orthopedist will not satisfy the requirements of this Remand. If an examiner specializing in orthopedics is not available at the local RO, the Veteran should be scheduled for an examination at the nearest location where such an examiner is available.) The examination is necessary to determine the nature and severity of the Veteran's service-connected bilateral knee disabilities. All relevant evidence must be made available to and reviewed by the examiner. All testing deemed necessary must be conducted and results reported in detail, to include McMurray and Lachman testing. 

Specifically, the examiner must undertake range-of-motion studies of the Veteran's knees. Range-of-motion testing must be conducted with a goniometer for accurate measurement of limitation of motion. The examiner must comment on the degree of disability due to functional losses such as pain, weakness, flare-ups, etc., present in each knee. All functional losses must be equated to additional loss of motion (beyond that shown clinically). 

Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion. See VA Fast Letter 06-25 (November 29, 2006).

Based on the review and the physical examination, the orthopedic specialist must provide answers to each of the following questions for each of the Veteran's knees:

(a) Does the knee exhibit recurrent subluxation or lateral instability? If so, to what degree are the symptoms manifested-slight, moderate, or severe?

(b) Does the knee exhibit functional losses such as weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability? If so, note the degree of additional range of motion lost due to these symptoms or, more specifically, the degree of movement at which any such symptoms begin.

(c) Does pain significantly limit functional ability during flare-ups or when the knee is used repeatedly?  If so, note the degree of additional range of motion loss due to pain on use or during flare-ups.

With respect to the subjective complaints of pain, for each knee, the orthopedic specialist must specifically comment on:

i. Whether pain is visibly manifested on movement of the joint;

ii. the presence and degree of muscle atrophy attributable to the service-connected knee disabilities;

iii. the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disorders; and

iv. the presence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain.

The examiner must consider the Veteran's reports as to the severity and symptomatology of his knee disabilities in the report of examination. The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.

TDIU-The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities prevented him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him for the period from August 7, 2000, to January 26, 2004 (prior to January 26, 2004, the Veteran was service-connected for left knee chondromalacia and left knee degenerative joint disease effective December 7, 2000, and for right knee status post meniscal repair and partial meniscectomy, and chronic skin rash of the lower extremities effective March 20, 2003).

2.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request. If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, if the Veteran's combined disability rating does not meet the requirements of 38 C.F.R. § 4.16(a) for any portion of the appeal period from December 7, 2000, to January 26, 2004, the claim for TDIU must be referred to VA's Director of Compensation and Pension for adjudication on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



